                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE

JOANN L. FOGG-INMAN,                   )
                                       )
      Plaintiff,                       )
                                       )
             v.                        )       1:19-cv-00197-JAW
                                       )
UNITED STATES OF AMERICA,              )
                                       )
      Defendant.                       )

                       ORDER ON MOTION TO DISMISS

      A patient of a community health center brings a complaint against the United

States of America for malpractice.         Because she has not complied with the

requirements of the Federal Tort Claims Act by submitting an administrative claim

and receiving a denial or constructive denial before filing suit in federal court, the

Court dismisses her complaint without prejudice to refile after she has done so.

I.    BACKGROUND

      On December 28, 2018, Joann Fogg-Inman, acting pro se, filed a complaint in

the Penobscot County Superior Court for the state of Maine against Penobscot

Community Dental Center and Dr. Jeffrey Fister, DMD, alleging that Dr. Fister

committed malpractice and discriminated against her when he performed oral

surgery on her on November 22, 2015. The United States of America’s Notice of

Removal, Attach. 2, Compl. (ECF No. 1); Aff. of Ashley E. Eiler, Assistant United

States Att’y, Regarding State Ct. R., Attach. 1, Docket R. (ECF No. 8). On May 3,

2019, the Defendants removed the case from state to federal court on the ground that
Dr. Fister and the Penobscot Community Health Center, Inc. 1 are employees of the

Public Health Service and therefore are subject to the Federal Tort Claims Act

(FTCA). The United States of America’s Notice of Removal at 2. The United States

explained its view that once the United States Attorney General certifies that a

health center or employee named as a defendant in a state court action was acting

within the scope of his, her, or its employment, the United States’ “deeming” action

requires that the case be removed from state to federal court and the proceeding must

be considered a tort action against the United States. Id. at 1-3.

       After the United States removed the action to federal court, on May 6, 2019,

the United States moved to substitute itself as the sole defendant in the case and

moved to dismiss the complaint for failure to exhaust administrative remedies. The

United States of America’s Mot. to Substitute (ECF No. 6) (Def.’s Mot. to Substitute);

The United States of America’s Mot. to Dismiss for Lack of Subject Matter Jurisdiction

(ECF No. 7) (Def.’s Mot. to Dismiss). The United States served Ms. Fogg-Inman with

copies of the motions on May 6, 2019. Def.’s Mot. to Substitute at 10; Def.’s Mot. to

Dismiss at 11.

       On July 16, 2019, the Court issued an order to show cause, directing Ms. Fogg-

Inman to respond to the United States’ motions within two weeks of her receipt of the

order. Order to Show Cause (ECF No. 10). In addition, the Court stated that in her




1       The United States affirmatively represented that, even though Ms. Fogg-Inman filed suit
against Penobscot Community Dental Center, there is no such entity and that Penobscot Community
Health Center, Inc. operates a dental center, which employed Dr. Fister. The United States therefore
assumed that Ms. Fogg-Inman intended to name Penobscot Community Health Center, Inc. as the
corporate defendant. The United States of America’s Notice of Removal at 1 n.1 (ECF No. 1).

                                                 2
response, Ms. Fogg-Inman must show cause as to why her complaint should not be

dismissed for failure to prosecute her civil action.   Id. at 2.   Ms. Fogg-Inman’s

response was due by August 2, 2019. Id. On July 29, 2019, Ms. Fogg-Inman filed a

motion to extend the time within which to respond to the Court order. Mot. to Extend

Time (ECF No. 11). On August 2, 2019, the United States objected in part. The

United States of America’s Resp. to Pl.’s Mot. for Extension (ECF No. 13). On August

9, 2019, the Court granted Ms. Fogg-Inman a sixty-day extension to respond to both

the motion to dismiss and motion to substitute. Order on Mot. for Extension of Time

at 3 (ECF No. 14).

      On October 8, 2019, Ms. Fogg-Inman filed a response to only the motion to

dismiss the complaint.     Resp. to Mot. to Dismiss for Lack of Subject Matter

Jurisdiction (ECF No. 16). Per the Court’s warning in its August 9, 2019, order, this

was interpreted as a waiver of response to the motion to substitute party, and the

Court granted that motion on October 10, 2019. Order on Mot. to Substitute Party

(ECF No. 17). On October 15, 2019, the United States replied to Ms. Fogg-Inman’s

response, raising her failure to exhaust her administrative remedies before filing a

claim under the FTCA. Def. United States of America’s Reply in Supp. of its Mot. to

Dismiss for Lack of Subject Matter Jurisdiction (ECF No. 18).

II.   PROCESS FOR FILING CLAIM UNDER FTCA

      The FTCA is a law that allows some people (claimants) who claim to have been

harmed by representatives of the United States to sue the United States in federal

court for damages. See 28 U.S.C. § 2671 et seq. Federal courts may only hear cases



                                         3
if they have subject matter jurisdiction. See, e.g., Owen v. Equip. & Erection Co. v.

Kroger, 437 U.S. 365, 374 (1978) (“It is a fundamental precept that federal courts are

courts of limited jurisdiction. The limits upon federal jurisdiction, whether imposed

by the Constitution or by Congress, must be neither disregarded nor evaded”). The

FTCA grants federal courts subject matter jurisdiction over a case if the person

bringing the case has followed the requirements of the FTCA.

      The FTCA requires that before a claimant can bring a claim in federal court,

the claimant first needs to present her claim to the federal agency whose employee or

employees allegedly harmed him or her, a process referred to as “administrative

exhaustion.” 28 U.S.C. § 2675; see also McNeil v. United States, 508 U.S. 106, 113

(1993) (“The FTCA bars claimants from bringing suit in federal court until they have

exhausted their administrative remedies”). The claimant needs to present the claim

to the agency within two years of the date when the claimant first knew of the cause

and existence of her injury. 28 U.S.C. 2401(b) (“A tort claim against the United States

shall be forever barred unless it is presented in writing to the appropriate Federal

agency within two years after such claim accrues . . ..”); Morales-Melecio v. United

States (Dep’t of Health and Human Servs.), 890 F.3d 361, 368 (1st Cir. 2018) (“In

general, a tort claim under the FTCA accrues when a plaintiff is injured. . . . But,

under the Supreme Court's ‘discovery rule’ exception for FTCA claims, the statute of

limitations clock does not begin to run until the putative plaintiff knows of the factual

basis of both his injury and its cause”).




                                            4
       If a claimant does not fulfill these requirements before filing her lawsuit, the

lawsuit must be dismissed. However, the fact that the lawsuit is dismissed does not

necessarily mean that the claimant cannot try again by following the requirements

of the FTCA and then filing another lawsuit in federal court so long as the lawsuit is

filed within the applicable statute of limitations.

III.   ANALYSIS

       The United States says that the United States Department of Health and

Human Services “has no record of [Ms. Fogg-Inman] or anyone acting on her behalf

ever having submitted a claim involving [the Penobscot Community Health Center]

or Dr. Fister,” and that therefore, Ms. Fogg-Inman’s complaint must be dismissed

because the Court does not have subject matter jurisdiction. Def.’s Mot. to Dismiss at

2. Ms. Fogg-Inman has not demonstrated in any of her filings with the Court that

she followed the requirements of the FTCA by filing a claim with the Department of

Health and Human Services. Therefore, the United States is correct that Ms. Fogg-

Inman’s complaint must be dismissed.        But the Court dismisses her Complaint

without prejudice, which means that, so long as Ms. Fogg-Inman completes the

requirements of the FTCA in a timely manner, she may refile her Complaint with

this Court if she chooses to do so.

IV.    CONCLUSION

       The Court GRANTS the United States of America’s Motion to Dismiss for Lack

of Subject Matter Jurisdiction (ECF No. 7) and DISMISSES Joann Fogg-Inman’s




                                           5
Complaint without prejudice.

      SO ORDERED.



                                       /s/ John A. Woodcock, Jr.
                                       JOHN A. WOODCOCK, JR.
                                       UNITED STATES DISTRICT JUDGE

Dated this 18th day of October, 2019




                                        6
